DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of copending Application No. 17/545,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The present claims require an AlN single crystal having an Urbach energy ranging from approximately 0.2 eV to approximately 1.8 eV within an incident photon energy range of 5.85 eV to 6.0 eV.
The copending claims of Application No. 17/545,179 require an AlN single crystal having a diameter of at least approximately 25 mm (copending claim 1),

The copending claims of Application No. 17/545,179 further require wherein the Urbach energy of the AlN single crystal ranges from approximately 0.21 eV to approximately 1.0 eV (copending claim 7). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 
"a lid 270" is disclosed on page 42, line 17 of the Specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “approximately” in claims 1-4, 6, 10, 12, 15, 16, and 19 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, when the Examiner looks to the specification for guidance, the specification discloses “the terms ‘approximately’, ‘about’ and ‘substantially’ mean ±10%, and in some embodiments, ±5%” (page 30, lines 1-2). However, it is unclear the use of “approximately” in the claims refers to ±10%, ±5%, etc. T
Regarding dependent claims 2-22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Epitaxial growth and optical properties of Al- and N-polar AlN films by laser molecular beam epitaxy (hereinafter Chen). 
Regarding claims 1-2, Chen teaches AlN films deposited on MgO and c-sapphire substrates (Chen, page 2, ‘Experimental Procedure’, line 1),
 wherein the crystal quality of the AlN layers was investigated by x-ray θ-2θ scanning measurements, wherein from the results of the two samples, only a sharp diffraction peak of wurtzite (0 0 0 2) at 35.89o can be found, indication that the AlN films were grown along the c-axis orientation (Chen, page 3, col. 2, lines 4-9) (i.e., one crystalline plane, indicating that the AlN film is a single crystal);
wherein the TEM micrograph of the AlN film shown below in Fig. 1 of the Office Action shows the AlN films have a homogenous crystal lattice with a uniform lattice orientation (Chen, page 5, Figure 4) (i.e., the AlN film is a single crystal);


    PNG
    media_image1.png
    382
    768
    media_image1.png
    Greyscale

Fig. 1 (Chen, page 5, Figure 4)

wherein the calculated E-U (i.e., Urbach energy) values are 0.27 and 0.53 eV for the AlN on MgO and sapphire substrates within a photon energy range of about 5 eV to 6 eV (Chen, page 6, col. 2, lines 12-15; Figure 5(b)) (i.e., the Urbach energy of the AlN films is within the claimed ranges of from approximately 0.2 eV to approximately 1.8 eV and from approximately 0.21 eV to approximately 1.0 eV; the photon energy range encompasses the claimed range of 5.85 eV to 6.0 eV). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, further in view of Bondokov, Large-area AlN substrates for electronic applications: An industrial perspective (Bondokov).
Regarding claims 3-4, Chen does not explicitly disclose wherein the AlN single crystal is a substrate having a diameter of at least approximately 25 mm and wherein the diameter is at least approximately 50mm, as presently claimed.
With respect to the difference, Bondokov teaches low defect density AlN epitaxy (Bondokov, page 4024, col 1; Figure 6(a); Figure 8) and wherein AlN bulk crystals up to 2 in diameter were grown using the sublimation-recondensation technique and subjected to a wire-saw slicing process to yield on-axis AlN wafer with a size of 2 in (Bondokov, page 4021, ‘2. Experimental Procedure’, paragraphs 1-2), wherein single-crystal AlN wafers are cut from bulk crystals (Bondokov, Fig. 1), and wherein the sizes of AlN substrates produced are 10 x 10 mm2, 18 x 18 mm2, and 2 in diameter (i.e., AlN substrates diameters of 2 inches, or 50.8 mm) (Bondokov, page 4022, col 2, paragraph 1). 
As Bondokov expressly teaches, small dimensions of crystals limits the electronic industry applications and the commercial availability of 2in AlN substrates is a critical milestone to introduce this technology to a broader marketplace (Bondokov, pages 4020 – 4021, ‘Introduction’, paragraphs 2-3), and wherein high-quality AlN bulk crystals were grown, wherein the AlN substrates were prepared to meet electronic industry standards (Bondokov, page 4025, ‘Conclusion’, lines 1-4).

In light of the motivation of using AlN substrates with 2 in diameters taught in Bondokov, it therefore would have been obvious to one of ordinary skill in the art to incorporate the size of the AlN substrates of Bondokov in the AlN films of Chen, in order to increase the electronic industry applications, and thereby arrive at the claimed invention.

Claims 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1, further in view of Koukitu et al. (US 2015/0247260 A1; hereinafter Koukitu), in view of evidence by World Health Organization: Radiation: Ultraviolet (UV) radiation (hereinafter WHO) and Physics and Radio~Electronics: Light Emitting Diode (LED) (hereinafter PRE).
Regarding claims 5-20, Chen does not explicitly disclose the UV absorption coefficient of the AlN single crystal, as presently claimed.
With respect to the difference, Koukitu teaches a highly transparent single crystalline AlN layer formed by hydride vapor phase epitaxy (Koukitu, [0016]) (i.e., AlN film formed using epitaxy) and 
wherein the absorption coefficient of AlN formed according to the present invention is lower than or equal to 15 cm-1, preferably lower than or equal to 9 cm-1 (Koukitu, [0042]); 
-1 for a wavelength of 220 nm, and decreases with increasing wavelengths to approximately 7 cm-1 for a wavelength of 280 nm, which is within the UV region of wavelengths 100-400 nm as evidenced by WHO (i.e., the UV absorption coefficient is less than approximately 12 cm-1 and greater than approximately 7 cm-1, and is constant within ± 2.5 cm-1 for the entire wavelength range of 220 nm to 280 nm) (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 23 cm-1 for a wavelength of 210 nm, and decreases with increasing wavelengths to approximately 12 cm-1 for a wavelength of 220 nm (i.e., the UV absorption coefficient is less than approximately 23 cm-1 and greater than approximately 12 cm-1 for the entire wavelength range of 210 nm to 220 nm) (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 8 cm-1 for a wavelength of 240 nm, and decreases with increasing wavelengths to approximately 7 cm-1 for a wavelength of 280 nm (i.e., the UV absorption coefficient is less than approximately 8 cm-1 and greater than approximately 7 cm-1 for the entire wavelength range of 240 nm to 280 nm) (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 17 cm-1 for a wavelength of 215 nm, and decreases with increasing wavelengths to approximately 12 cm-1 for a wavelength of 220 nm (i.e., the UV absorption coefficient is less than -1 and greater than approximately 12 cm-1 for the entire wavelength range of 215 nm to 220 nm) (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 12 cm-1 for a wavelength of 220 nm, and decreases with increasing wavelengths to approximately 8 cm-1 for a wavelength of 240 nm (i.e., the UV absorption coefficient is less than approximately 12 cm-1 and greater than approximately 8 cm-1 for the entire wavelength range of 220 nm to 240 nm) (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 9 cm-1 for a wavelength of 230 nm (Koukitu, Fig. 7; [0027]);
wherein the graphs of Fig. 2 and Fig. 3 of the Office Action below show wherein the absorption coefficient of a single crystalline AlN layer is approximately 12 cm-1 for a wavelength of 220 nm, and decreases with increasing wavelengths to approximately 9 cm-1 for a wavelength of 230 nm (i.e., the UV absorption coefficient is less than approximately 12 cm-1 for the entire wavelength range of 220 nm to 230 nm) (Koukitu, Fig. 7; [0027]);
wherein the HVPE method is preferably used for the deposition of highly transparent AlN single crystalline layers, since the incorporation of impurities can be prevented relatively easily and as a result, HVPE grown AlN single crystalline layers are likely to show good optical properties such as optical transparency (i.e., reduce impurities to increase transparency, and thus lower absorption) (Koukitu, [0075]).  

    PNG
    media_image2.png
    458
    642
    media_image2.png
    Greyscale

Fig. 2 (Koukitu, Fig. 7)

    PNG
    media_image3.png
    367
    520
    media_image3.png
    Greyscale

Fig. 3 (annotated Fig. 2)

-1, light extraction becomes challenging and the optical light output is limited due to the lack of optical transparency (Koukitu, [0042]), and if single crystalline AlN layers with low transparency are used as substrates for LED fabrication, the probability of poor optical output or device failure increases (Koukitu, [0056]).
Koukitu is analogous art, as Koukitu is drawn to highly transparent single crystalline AlN suitable for the fabrication of deep-UV LEDs (Koukitu, [0031]).
In light of the motivation of using highly transparent single crystalline AlN taught Koukitu, it therefore would have been obvious to one of ordinary skill in the art to incorporate the method of preventing impurities to achieve good optical properties such as optical transparency in the highly transparent AlN single crystalline layers of Koukitu in the synthesis of the AlN films of Chen, in order to achieve good optical light output and reduce LED device failures, and thereby arrive at the claimed invention.

	The only deficiency of Koukitu is that Koukitu discloses the absorption coefficient of a single crystalline AlN layer is less than approximately 12 cm-1 and is constant within ± 2.5 cm-1 for the entire wavelength range of 220 nm to 280 nm, while the present claims require a UV absorption coefficient of less than 10 cm-1 for an entire wavelength range of 220 nm to 280 nm, wherein the UV absorption coefficient is constant within ± 2 cm-1, and wherein the UV absorption coefficient is constant within ± 1 cm-1. It is apparent, however, that the instantly claimed UV absorption coefficient and that taught by Koukitu are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the absorption coefficient disclosed by Koukitu and the UV absorption coefficient disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the absorption coefficient of the single crystalline AlN layers, it therefore would have been obvious to one of ordinary skill in the art that the absorption coefficient disclosed in the present claims is but an obvious variant of the amounts disclosed in Koukitu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 21-22, Chen does not explicitly disclose wherein the AlN single crystal further comprises a light-emitting device disposed thereover, and wherein the light-emitting device (i) comprises a light-emitting diode or a laser and (ii) is configured to emit ultraviolet light, as presently claimed.
With respect to the difference, Koukitu teaches a highly transparent single crystalline AlN layer formed by hydride vapor phase epitaxy (Koukitu, [0016]) (i.e., AlN film formed using epitaxy) and wherein light emitting device layers are deposited on a layer stack comprised of a highly transparent AlN single crystalline layer (Koukitu, [0103]) (i.e., light-emitting device disposed thereover);

wherein when characterizing the LED, single peaked emission was confirmed at a wavelength of 265 nm (Koukitu, [0135]), which is within the UV region as evidenced by WHO (i.e., emits ultraviolet light).
As Koukitu expressly teaches, using the highly transparent single crystalline AlN layers as device substrates leads to improved optical output, reduced failure, an improvement in device lifetime and operational reliability of light emitting devices (Koukitu, [0015]).
Koukitu is analogous art, as Koukitu is drawn to as Koukitu is drawn to highly transparent single crystalline AlN suitable for the fabrication of deep-UV LEDs (Koukitu, [0031]).
In light of the motivation of depositing light emitting device layers on a highly transparent AlN single crystalline layer taught Koukitu, it therefore would have been obvious to one of ordinary skill in the art to add the light emitting device layers of Koukitu on the AlN films of Chen, in order to synthesis a light emitting device with improved optical output, device lifetime, and operational reliability, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al., Growth of conductive and insulative highly-orientated aluminum nitride thin films using laser molecular beam epitaxy teaches highly-orientated aluminum nitride thin films with Urbach energy values of 0.68 and 1.32 eV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.S.S./Examiner, Art Unit 1732 

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/9/22